Citation Nr: 1647258	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  06-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to April 4, 2005, and in excess of 40 percent thereafter, for lumbar paravertebral myositis and muscle spasm with early degenerative changes from L3 to S1 ("low back disability").

2.  Entitlement to an effective date earlier than March 18, 2004, for the grant of service connection for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellar tendonitis, status post anterior cruciate ligament (ACL) repair ("right knee disability").

4.  Entitlement to service connection for joint pain, muscular pain, loss of memory, dizziness, rash, fatigue, and shortness of breath, to include consideration of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2013, the Board remanded the current issues for further evidentiary development.  

The issues of entitlement to service connection for an acquired psychiatric disability other than depressive disorder, including, but not limited to, posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder, entitlement to service connection for an ear disorder other than tinnitus, entitlement to service connection for a cervical spine disability, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities were also remanded by the Board in January 2013.  However, in September 2015, the RO granted service connection for a cervical spine disability, service connection for a peripheral vestibular disorder claimed, in part, as an ear condition, and entitlement to a TDIU due to service-connected disabilities effective December 21, 2003.  In addition, the Veteran clarified, during a December 2013 telephone call with VA, that the prior grant of service connection for tinnitus had satisfied his claim of entitlement to service connection for an ear condition.  Therefore, the foregoing issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

Regarding the issue of entitlement to service connection for an acquired psychiatric disability other than depressive disorder, the Board acknowledges that the RO, in its September 2015 rating decision, granted service connection for that condition but also noted that it was changing the diagnostic code under which the Veteran's already service-connected psychiatric disorder was evaluated.  Specifically, it changed that code to reflect a diagnosis of PTSD with traumatic brain injury that included, based on the March and April 2015 findings of a VA examiner, adjustment disorder, major depressive disorder, and generalized anxiety disorder.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, Diagnostic Codes 9434, 9411 (2015).  The Board notes that the assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532 (1993); see also Pernorio v. Derwinski, 2 Vet. App. at 629 (1992) (holding that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  Given the facts of this case and the detailed explanation provided by the RO in its September 2015 rating decision, the Board finds that the actions taken in that rating decision resolve the claim for service connection for a psychiatric disorder that was previously remanded by the Board.  Grantham, 114 F.3d at 1158-59.  Notably, the Veteran has not disagreed with the compensation levels assigned in connection with that grant.

With respect to the Veteran's claim of entitlement to an increased initial evaluation for his service-connected right knee disability, the Board notes that, in its January 2013 remand, it instructed the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) in response to the Veteran's timely January 2005 notice of disagreement and to only return the issue to the Board if the Veteran subsequently submitted a timely substantive appeal.  In September 2015, the RO issued both an SOC and a supplemental statement of the case (SSOC).  The SOC addressed two other issues and provided the Veteran with information regarding how to perfect an appeal.  The SSOC addressed the Veteran's right knee disability, as well as the additional issues currently before the Board, and informed the Veteran that his appeal would be forwarded to the Board for consideration without any additional action required on his part.  As the AOJ has taken actions to indicate to the Veteran that his right knee claim is properly on appeal by including it in the SSOC rather than the SOC and by subsequently certifying it to the Board for appellate review, the Board finds that the requirement that there be a timely substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam).

Finally, the Board notes that, while this appeal was pending, the RO increased the initial evaluations for the Veteran's service-connected low back disability and service-connected right knee disability to 40 percent and 10 percent, respectively.  It also granted a separate disability rating for instability associated with the Veteran's right knee disability.  However, as those increases do not represent total grants of the benefits sought on appeal, the claims of entitlement to higher initial evaluations for low back and right knee disabilities remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

On several occasions, including in January 2016 correspondence, the Veteran's attorney has requested an accounting, dating to 2003, of the Veteran's service-connected benefits, including the amounts paid to him and any amounts still owed.  It does not appear that such an accounting has been provided to date.  That request is therefore referred to the AOJ for appropriate action.

The issues of entitlement to increased initial evaluations for low back and right knee disabilities and entitlement to service connection for joint pain, muscular pain, loss of memory, dizziness, rash, fatigue, and shortness of breath, to include consideration of an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for high blood pressure in January 2004.

2.  The Veteran's entitlement to service connection for hypertension arose prior to the day following his separation from active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of December 21, 2003, for the award of service connection for hypertension are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date earlier than March 18, 2004, for an award of service connection for hypertension.  By way of history, he filed a claim for service connection for high blood pressure in January 2004, the month following his discharge from service.  In May 2004, the RO issued a rating decision granting service connection for hypertension and assigning an effective date of March 18, 2004, which it explained was the date of the VA treatment record entry that first documented a diagnosis of hypertension.  The Veteran subsequently appealed the award of that effective date, asserting that he was entitled to a date that coincided with the date of his claim.

The effective date of an award based on an original claim for compensation benefits or a claim reopened after a prior final denial is typically the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2015).

As already noted, the Veteran filed his claim within a month of separation from service.  Thus, the question is whether the appropriate effective date for the grant of service connection for hypertension is the date of the day following the Veteran's separation from service or the date on which entitlement arose.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Board finds that December 21, 2003, the date of the day following the Veteran's separation from service, is the appropriate effective date in this instance.

The Veteran's service treatment records do not document a diagnosis of hypertension.  However, review of those records does reveal that in November 2002, during treatment for low back pain, a blood pressure reading of 145/87 was recorded and circled by the examining clinician.  During the Veteran's April 2004 VA examination, the VA examiner noted that there were no medical records for review, but stated that the Veteran reported his hypertension was first discovered in 2003 when he was being examined for low back pain.  The examiner characterized the Veteran's condition as "history of hypertension, under treatment," and listed a diagnosis date of 2003.

The Board notes that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is not competent to diagnosis himself with hypertension, he has essentially reported that a medical professional told him that he had hypertension during service-an assertion that, although not supported by an explicit in-service diagnosis, is supported by evidence of an elevated blood pressure reading, during in-service treatment for back pain, that was circled by an examining clinician.  Furthermore, a given medical condition is not appropriately viewed as materializing instantaneously on the date of an initial diagnosis if there is competent evidence of record indicating the condition existed prior to that time.  See Young v. McDonald, 766 F.3d 1348, 1352 (2014) (noting that a medical opinion could diagnose the presence of a condition and identify an earlier onset date based on preexisting symptoms); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) ("[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("[I]t is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").  Here, the April 2004 VA examiner, upon whose confirmation of a hypertension diagnosis the RO partially based its grant of service connection, did not indicate that the Veteran's description of the onset of his hypertension during service was medically incredible.  Rather, he relied on the Veteran's report as the basis for providing a 2003 diagnosis date.

In short, in light of the evidence of record, including the Veteran's credible reports regarding what he was told by a medical professional during service and the 2004 VA examiner's findings, and resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for hypertension arose prior to the day following his separation from active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, an effective date of December 21, 2003, the day following the Veteran's separation from service, for the award of service connection for hypertension is warranted.


ORDER

An effective date of December 21, 2003, for the award of service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the remaining issues on appeal.

I.  Records

In its January 2013 remand, the Board instructed the AOJ to obtain VA treatment records dating from January 2008.  Although some VA treatment records were associated with the claims file in 2014, it is unclear whether those records represent all VA treatment records available from 2008, forward.  Notably, "vast VA CAPRI treatment notes" were referenced in a 2015 VA opinion request, suggesting that those VA treatment records that have been associated with the claims file to date do not represent all available VA treatment records.  Moreover, in the September 2015 SSOC associated with this appeal, the AOJ reported electronically reviewing VA treatment records from three medical centers, dating from January 2004 through September 2015, but did not associate any additional VA treatment records with the claims file.  On remand, the AOJ must ensure that all available VA treatment records are obtained and associated with the claims file.

II.  VA Examinations and Opinions

The Veteran is seeking service connection for a condition manifested by joint pain, muscular pain, loss of memory, dizziness, rash, fatigue, and shortness of breath that he asserts is related to his service in Southwest Asia.  In that regard, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2015).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

The Board also notes that a diagnosis of chronic fatigue syndrome (CFS)-one of the chronic multisymptom illnesses listed in 38 C.F.R. § 3.317 (a)(2)(i)-requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2015).

In its January 2013 remand, the Board asked a VA examiner to determine whether the symptoms the Veteran described could be attributed to any known clinical diagnoses and, if so, whether those diagnoses were related to service.  The Board further asked the examiner to opine, for any symptoms for which diagnoses were not established, as to whether they represented an undiagnosed illness or a medically unexplained multisymptom illness such as CFS or fibromyalgia.

The Veteran was afforded a VA examination pursuant to the Board's remand instructions in March 2015, at which time he described a several-year history of tiredness, difficulty concentrating, and daytime sleepiness.  The Veteran also reported that his general sensation of fatigue had improved following use of a continuous positive airway pressure (CPAP) machine in connection with a diagnosis of obstructive sleep apnea.  The VA examiner concluded that there was no evidence of "a chronic fatigue syndrome condition" and that the Veteran's symptoms were most likely related to "his other conditions such as obstructive sleep apnea, and major depression."  However, the examiner offered no explanations for those conclusions.  Moreover, the examiner indicated elsewhere in his report that the Veteran had debilitating fatigue that had lasted more than six months and had other symptoms attributable to CFS, including generalized muscle aches or weakness, headaches, sleep disturbance, and cognitive impairment in the form of inability to concentrate.  

The March 2015 VA examiner was subsequently asked to clarify his findings, and, in an April 2015 addendum opinion, he stated that depression and obstructive sleep apnea both cause cognitive impairment, sleep disturbances, headaches, and generalized muscle aches or weakness, but that it was impossible to attribute those symptoms to one condition or the other.  Regarding the Veteran's musculoskeletal complaints, he stated that they were related to traumatic physical events and/or the normal aging process rather than to any exposures in Southwest Asia.  The examiner concluded by reiterating that evidence of CFS had not been found.  Again, he provided no explanations for his conclusions.  Moreover, the examiner did not address a VA physician's finding, during a February 2013 sleep apnea examination, that the Veteran was not diagnosed with sleep apnea until 2010 and that a sleep study conducted in 2009 had been normal.  Notably, the Veteran's 2003 post-deployment questionnaires reflect that he was reporting at least some of the symptoms the 2015 examiner attributed to sleep apnea many years before he was diagnosed with that condition and prior to the 2009 negative sleep study referenced by the 2013 examiner.

In view of the inconsistencies in the March 2015 VA examiner's findings, the lack of rationales accompanying his conclusions, and the questions raised by the findings of the February 2013 VA examiner, an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Regarding the claim of entitlement to an increased initial evaluation for a right knee disability, the VA examinations currently of record do not address all necessary range of motion findings.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an additional VA examination is also necessary prior to resolution of that claim.  See Barr, 21 Vet. App. at 311-12.

Finally, in light of Correia, an additional VA opinion is needed in connection with the Veteran's low back claim, but only for the period dated prior to April 4, 2005.  In that regard, the Veteran is already in receipt of a 40 percent disability evaluation under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") from April 4, 2005, forward.  38 C.F.R. § 4.71a (2015).  The only way he may receive a higher schedular rating under the General Rating Formula is by demonstrating unfavorable ankylosis of the thoracolumbar spine (meaning the low back is fixed either in flexion or extension) or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Note (5).  Thus, as the General Rating Formula criteria for evaluations in excess of 40 percent do not involve assessment of range of motion, a remand of this claim in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  However, as the Veteran was not in receipt of a 40 percent disability evaluation for the time period prior to April 4, 2005, a retrospective opinion that discusses all necessary range of motion findings during that period of the claim should be obtained.  Correia, 28 Vet. App. 158.

III.  Translation

Although some of the private medical records included in the Veteran's claims file have been translated from Spanish into English, there are also some Spanish entries in the Veteran's VA treatment records and Social Security Administration (SSA) records that have not yet been translated.  On remand, the AOJ should translate those and any other entries in additional treatment records obtained on remand into English in order to facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, including the records that were reviewed electronically by the AOJ in connection with the September 2015 SSOC but were not associated with the claims file.

2.  Then, translate any untranslated Spanish entries in the Veteran's VA treatment records and SSA records into English, to specifically include the entry in the second VBMS document labeled "12/10/2013 Medical Treatment Records - Furnished by SSA document in VBMS," at pp. 8-23.  The translated documents must be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination with a physician to determine whether the Veteran has a medically unexplained chronic multisymptom illness or an undiagnosed illness manifested by symptoms of muscle aches, joint pain, memory loss, dizziness, rash, fatigue, and shortness of breath.  After reviewing the claims file, including all prior VA examination reports, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

(a)	Please identify all current diagnoses relating to symptoms of muscle aches, joint pain, memory loss, dizziness, rash, fatigue, and shortness of breath.  In doing so, please specifically discuss whether any of the foregoing symptoms are attributable to any of the Veteran's service-connected disabilities (PTSD with TBI, a low back disability, chronic sinusitis, allergic rhinitis, headaches, folliculitis and tinea cruris, a neck disability, a right knee disability, arthritis of the left and right elbows, tinnitus, a duodenal ulcer, peripheral vestibular disorder, carpal tunnel syndrome of the left and right hands, and radiculopathy of the left and right lower extremities, hypertension) and explain why or why not.

In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the January 2005 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b)	For any diagnosed disorder that is not already service-connected, please state whether it is at least as likely as not (50 percent probability or more) that the disorder first manifested during service or is otherwise related to service.  Please explain why or why not, specifically discussing the symptoms the Veteran reported on the post-deployment questionnaires he completed in June 2003 and July 2003.

(c)	If any of the Veteran's symptoms cannot be attributed to a known clinical diagnosis, please state whether it is at least as likely as not that such symptoms are due to a medically unexplained chronic multisymptom illness, such as CFS (see 38 C.F.R. § 4.88(a)) or fibromyalgia, or to an undiagnosed illness.  Please explain why or why not, specifically discussing the symptoms the Veteran reported on the post-deployment questionnaires he completed in June 2003 and July 2003.  Please also discuss the significance, if any, of the timing of the Veteran's diagnosis of obstructive sleep apnea in relation to the in-service symptoms he described on those questionnaires.

Please note that the Veteran is competent to report symptoms, treatment, injuries, and exposures, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  Schedule the Veteran for a VA knee examination to determine the current level of severity of his service-connected right knee disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since December 2003).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

5.  Send the claims file to an appropriate clinician to obtain a retrospective medical opinion regarding the range of motion of the Veteran's thoracolumbar spine during the portion of the claim period from December 2003 through April 4, 2005.  Following review of the evidence of record, the clinician should comment on the historical severity of the Veteran's range of motion on both active and passive motion and in weight-bearing and nonweight-bearing.  If such an opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the April 2004 VA examination was an accurate representation of the Veteran's disability level prior to April 4, 2005.

6.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide an SSOC to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


